DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        CROSS-REFERENCE TO RELATED APPLICATIONS 
2.	This application is based upon and claims the benefit of priority from the prior Japanese Patent Application No. 2013-241392, filed on November 21, 2013, and PCT Application No.PCT/JP2014/080649, filed on November 19, 2014, the entire contents of which are incorporated herein by reference.

               Allowable Subject Matter
3.  	Claims 12, 16 allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claim 12, the prior art failed to disclose or reasonably suggest a conductive film and an insulation layer arranged on the side wall of the through-hole, wherein at least a part of the side wall of the through-hole in a cross-sectional view includes a curve having an inflection point, the inflection point is located at a side of the first surface than a middle of the first surface and the second surface, the side wall has a slope inclining with respect to a direction orthogonal to the first surface, and the slope faces to the second surface. 

6. 	Regarding Claim 16, the prior art failed to disclose or reasonably suggest at least one of a filler, a conductive film and an insulation layer arranged on the side wall of the through-hole, wherein an area of the second aperture is larger than an area of the first aperture, the through-hole has a minimum 

Remarks:
The closest prior art is Day, Jr et al., (US 2013/0316551 A1, cited previously). However, the reference teaches or suggest the claimed invention, for instance “......at least one of a filler, a conductive film and an insulation layer arranged on the side wall of the through-hole, wherein an area of the second aperture is larger than an area of the first aperture, the through-hole has a minimum aperture part between the first aperture and the second aperture, and an area of the minimum aperture part in a planar view is smallest among a plurality of areas of the through-hole in a planar view, as recited in the claim.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899